


Exhibit 10.25


STOCK APPRECIATION RIGHTS AWARD AGREEMENT




Corporation:
Louisiana-Pacific Corporation, a Delaware corporation (“Corporation”)



Awardee:
[Employee name] (“Participant”)



Plan:
Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan (the “Plan”)



Award:
[XXX] freestanding stock-settled stock appreciation rights (“SARs”)



Grant Date:
__________ ___, 20___ (“Grant Date”)



Corporation and Participant agree as follows:


1.    Defined Terms. Capitalized terms not otherwise defined in this Stock
Appreciation Rights Award Agreement (the “Agreement”) have the meanings given
them in the Plan. In addition, for purposes of this Agreement, “Base Price”
means $__________, which was the Fair Market Value of the Common Stock on the
Grant Date.
2.    Grant of SARs. As of the Grant Date, Corporation has granted to
Participant the SARs. The SARs represent the right of Participant to receive
Shares in an amount equal to 100% of the Spread on the date on which the SARs
are exercised subject to and upon the terms and conditions of this Agreement and
the Plan. For purposes of this Agreement, “Spread” means the excess of the Fair
Market Value of a Share on the date when a SAR is exercised over the Base Price.
3.    Acknowledgment. Participant acknowledges that the SARs are subject to the
terms and conditions set forth in this Agreement and in the Plan.
4.    Vesting of SARs.
(a)    The SARs covered by this Agreement shall become exercisable as described
in this Section. One-third of the SARs shall become exercisable on the first
anniversary of the Grant Date. An additional one-third of the SARs shall become
exercisable on each subsequent anniversary of the Grant Date, through the third
anniversary of the Grant Date, when 100% of the SARs shall have become
exercisable.
(b)    Notwithstanding Section 4(a) above, the SARs granted hereby shall become
immediately exercisable in full if at any time prior to the termination of the
SARs, any of the following events occur:
(i)     Participant’s death or Disability; or
(ii)    A Change of Control.




--------------------------------------------------------------------------------




(c) Notwithstanding Section 4(a) above, if Participant experiences a termination
of employment because of Participant’s retirement (as defined below) on or after
the first anniversary of the Grant Date, then the remaining number of SARs, not
previously vested, shall continue to vest and become exercisable as if
Participant had remained in the continuous employ of Corporation or a Subsidiary
from the Grant Date through the third anniversary of the Grant Date. For
purposes of this Agreement, “Retirement” shall mean the voluntary termination of
the Participant’s employment with the Corporation and its Subsidiaries if: (i)
Participant is then at least age 55 and has completed at least twenty (20) years
of continuous service with the Corporation or a Subsidiary, (ii) Participant is
then at least age 60 and has completed at least ten (10) year of continuous
service with the Corporation or as Subsidiary, or (iii) Participant is then at
least age 65 and has completed at least five (5) years of continuous service
with the Corporation or a Subsidiary.
5.    Exercise of SARs.
(a)    To the extent exercisable as provided in Section 4 of this Agreement, the
SARs may be exercised in whole or in part by delivery to Corporation of a notice
in form and substance satisfactory to Corporation specifying the number of SARs
to be exercised and the date of exercise.
(b)    Upon exercise, Corporation will issue to Participant, with respect to the
number of SARs that are exercised, the number of Shares that equal the Fair
Market Value per Share on the date of exercise divided into the Spread, rounded
down to the nearest whole Share.
6.    Termination of SARs. Both exercisable and nonexercisable SARs shall
terminate, as provided below, upon the earliest to occur of the following:
(a)    five days after Participant ceases to be an employee of Corporation or a
Subsidiary due to involuntary termination by Corporation or a Subsidiary for
cause;
(b)    One year after the death of Participant; and
(c)    Ten years from the Grant Date.
7.    Compliance with Law. The SARs shall not be exercisable if such exercise
would involve a violation of any applicable federal or state securities law, and
Corporation hereby agrees to make reasonable efforts to comply with any
applicable federal and state securities laws.
8.    Adjustments. The SARs shall be subject to adjustment in accordance with
Article 12 of the Plan.
9.    Withholding. To the extent that Corporation is required to withhold
federal, state, local or foreign taxes in connection with the exercise of the
SARs, and the amounts available to Corporation for such withholding are
insufficient, it shall be a condition to such exercise that
Participant make arrangements satisfactory to Corporation for payment of the
balance of such taxes required to be withheld. Participant may elect that all or
any part of such withholding requirement be satisfied by retention by
Corporation of a portion of the Shares to be delivered to Participant or by
delivering to Corporation other Shares held by Participant. If such election is
made, the Shares so retained or delivered shall be credited against such
withholding requirement at the Fair Market Value per Share on the date of such
exercise. In no event shall the market value of the Shares to be withheld and/or
delivered pursuant to this Section 9 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld if such withholding
would result in adverse accounting implications for the corporation.
10.    No Employment Rights. The grant of the SARs under this Agreement to
Participant is a voluntary, discretionary award being made on a one-time basis
and it does not constitute a commitment to make any future awards. The grant of
the SARs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give Participant any
right to continue employment with Corporation or any Subsidiary, as the case may
be, or interfere in any way with the right of Corporation or a Subsidiary to
terminate the employment of Participant at any time.




--------------------------------------------------------------------------------




11.    Relation to Other Benefits. Any economic or other benefit to Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which Participant may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by Corporation or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
Corporation or a Subsidiary.
12.    Amendments. Subject to Article 13 of the Plan, any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that (a) no amendment shall
adversely affect the rights of Participant under this Agreement without
Participant’s written consent, and (b) Participant’s consent shall not be
required to an amendment that is deemed necessary by Corporation to ensure
compliance with Section 409A of the Code.
13.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein or in the Plan, have the right to determine any
questions which arise in connection with this Agreement.
15.    Successors and Assigns. Without limiting the provisions of this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Participant, and the successors and assigns of Corporation.
16.    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by Corporation without the consent of Participant).


17.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed on its
behalf by its duly authorized officer and Participant has executed this
Agreement, effective as of _________, ___, 20__.


LOUISIANA-PACIFIC CORPORATION




__________________________________
By: [officer name]
Its: [Title]






Participant: [Participant name]




